DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2008/0221399), and further in view of Frei (WO 2004/034885).
Regarding claim 15, Zhou discloses a medical patient monitoring device (Para. 13-15) for monitoring physiological information, the medical patient monitoring device comprising: 
a first interface configured to receive physiological information associated with at least one patient (via electrode 5, Para. 36); 
a second interface configured to communicatively couple to an electronic medical record for the patient (the monitor can be programmed to send information to an in-hospital information system 311 (e.g., a system for electronic medical records). In this case, the monitor 10 sends information through an in-hospital wireless network 309 (e.g., an internal WiFi.RTM. network) that connects to a desktop application running on a central nursing station 310, Para. 54).
Zhou fails to specifically disclose a processor configured to determine signal quality for measurements of the physiological information and to determine an amount of the measurements of the physiological information to transmit to the electronic medical record based on the signal quality.
Frei teaches a medical system configured to monitor patients can sometimes receive poor signals from the patient, and that certain signals below a threshold quality should be ignored by the medial system (Para. 10, 11 and Abstract).
From the teachings of Frei, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhou to include a processor configured to determine signal quality for measurements of the physiological information and to determine an amount of the measurements of the physiological information to transmit to the electronic medical record based on the signal quality in order to prevent storing of information that are poor in quality due to signal errors, thereby improve information stored.
Regarding claim 16, the combination of Zhou and Frei teaches wherein the processor is configured to decrease the amount of the measurements of the physiological information transmitted to the electronic medical record if the signal quality decreases (via ignoring signals measured that are low in quality, Para. 11 of Frei).
Regarding claim 17, the combination of Zhou and Frei teaches wherein the processor is configured to decrease the frequency of the measurements of the physiological information transmitted to the electronic medical record if the signal quality decreases (via ignoring signals measured that are low in quality, Para. 11 of Frei).
Regarding claim 18, the combination of Zhou and Frei teaches wherein the processor is configured to increase the amount of the measurements of the physiological information transmitted to the electronic medical record if the signal quality increases (once the number of data points exhibiting poor signal quality drops below a second threshold, the signal is then restored to consideration, Para. 11 of Frei).
Regarding claim 19, the combination of Zhou and Frei teaches wherein the processor is configured to increase the frequency of the measurements of the physiological information transmitted to the electronic medical record if the signal quality increases (once the number of data points exhibiting poor signal quality drops below a second threshold, the signal is then restored to consideration, Para. 11 of Frei).
Regarding claim 20, the combination of Zhou and Frei teaches wherein the signal quality comprises a degree of confidence metric for the measurements of the physiological information (via predetermined threshold, Para. 11).
Claim 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of Frei, and further in view of Music (US 7,706,896). 
Regarding claim 21, Zhou and Frei fail to specifically disclose a detector for detecting the physical presence of a clinician token, the clinician token being indicative of the identity of a clinician, wherein the processor is configured to transmit the measurements of the physiological information in response to detection of the clinician token in proximity to the medical patient monitoring device.
Music teaches a medical device including a detector, the medical device configured to perform an action automatically upon detection of a clinician token indicating an authorized user is in the vicinity (see col. 10, lines 43-54; col. 11, lines 26-40; col. 12, lines 3-10; col. 3, lines 59 to col. 4, line 4).
From the teachings of Music, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhou and Frei to include a detector for detecting the physical presence of a clinician token, the clinician token being indicative of the identity of a clinician, wherein the processor is configured to transmit the measurements of the physiological information in response to detection of the clinician token in proximity to the medical patient monitoring device in order to update the medical records when an authorized clinician is confirmed in the area, thereby reduce the number of transmissions needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2010095064 A1 teaches Medical vital signs (110) are captured, recorded, processed, and a signal quality assessment (160) is computed based on signal waveform components such as slope, amplitude, time to rise, time at peak, and degree to which signal peaks (420) and valleys (430). The signal assessment (160) may be used as a basis for rating the quality (130) of the underlying vital signal, to increase the quality of the signal by removing noisy segments and physiologically impossible peaks (424) and valleys (434), to detect a parameter value (120), to label a waveform (140), or to prompt an alarm (550) to indicate the signal has reached a critical level and issue a warning to the user of the vital data. The signal and the assessment are stored in an indexed, searchable data storage memory (590) from which the signals may be retrieved and displayed (300).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689